*86ON MOTION POE EEHEAEING.
Smith, P. J.
loss? flrMtnition: It is- alleged in the petition and admitted by the answer that immediately after the loss the plaintiff and the defendant disagreed as to the amount thereof. This, of course, was the result of the negotiations for a settlement of the loss, It was a concession by the defendant of liability. It only remained to ascertain the amount of the loss. The legal effect of the rejected offer of settlement was to set in active operation the condition of the policy respecting arbitration. It is clear that where a policy, as here, contains a provision requiring proofs of loss to be made within a specified time and another requiring arbitration in case of disagreement as to the amount of the loss, that the two provisions can not both be in active operation at the same time. They are to a certain extent inconsistent. If the insurer offers to pay what he thinks has been the amount of the loss of the assured, and is rejected by the latter, this implies that the insurer is satisfied of the integrity of the loss. It implies further that he will not require proofs of loss but will pay the amount ascertained by the arbitrators. If the insurer is satisfied of the integrity of the loss and is willing to pay the amount that may be ascertained by arbitration, then most manifestly the making of proofs of loss would be a vain and useless act on the part of the assured. Why prove facts which the assured practically concedes to exist? When the assured rejects the offer which the insurer makes, the latter need do nothing more until the assured demands the submission of the question of the amount of the loss to arbitrators. The implications already stated continue as long as the insurer’s offer of settlement is not withdrawn.
*87It follows from this that when the provision in respect to arbitration is set in active operation that that in respect to making proofs of loss is ■superceded and rendered inactive. The latter is eliminated from the policy in so far as a compliance with its requirements is a condition precedent, and can not be restored until the offer of the insurer be withdrawn. Dautel v. Ins. Co., 65 Mo. App. 44. After the arbitration provision is set in active operation there can arise no issue in respect to proofs of loss. In order to make out a prima facie case the plaintiff was not required to produce proofs of loss timely and satisfactorily made,- nor proof of waiver thereof, for the reason that the provision of the policy requiring the proofs of loss had, by the defendant’s own act, been in effect stricken from the policy and was not subject to be invoked by it. If, however, I am in error in this, and it was still incumbent on the plaintiff, in order to establish his prima facie case that he make proofs of loss, or prove the waiver thereof by the defendant, then I think, from the facts admitted by the pleadings, and to which we have already referred, the law implies a waiver of such proofs; and so it will not do to say that the plaintiff adduced no competent proof of waiver. But, as already stated, Gale v. Ins. Co., 33 Mo. App. 654; Carroll v. Ins. Co., 13 Pac. Rep. 863, I do not think there was any question of waiver in the case, and if there was proof offered to sustain any such issue it was immaterial.
The motion must be overruled.